Citation Nr: 1509006	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  10-10 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for fibromyalgia, to include as associated with exposure to Gulf War environmental hazards.

2. Entitlement to service connection for chronic fatigue syndrome; to include as associated with exposure to Gulf War environmental hazards.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel





INTRODUCTION

The Veteran had active duty service from November 1978 to July 1992, and 3 years and 10 months prior active duty service. 

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a September 2014 decision, the Board remanded for further developments.  It has now returned to the Board for appellate review.  


FINDINGS OF FACT

1. The Veteran currently does not have fibromyalgia.  

2. The Veteran currently does not have chronic fatigue syndrome.  


CONCLUSIONS OF LAW

1. The criteria for service connection for fibromyalgia, to include as associated with exposure to Gulf War environmental hazards, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(West 2014); 38 C.F.R. §§ 3.303, 3.317, 3.159 (2014).

2. The criteria for service connection for chronic fatigue syndrome, to include as associated with exposure to Gulf War environmental hazards, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317, 3.159 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in November 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided VA examinations of his claimed fibromyalgia and chronic fatigue syndrome in May 2010 and December 2014.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  


In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

Because the Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 U.S.C.A. § 1117(d). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; and other symptoms not applicable to this claim.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 


Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a Veteran is not precluded from establishing service connection with proof of direction causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


The Veteran has asserted that he is entitled to service connection for fibromyalgia and chronic fatigue syndrome.  Specifically, he has alleged that these disabilities arose as a result of environmental toxins while serving in the Persian Gulf.

Service treatment records reflect the Veteran complained of left shoulder pain with some tenderness, right foot pain after dropping 30 pounds of weight on it, right knee pain after falling, and neck pain after sustaining an injury.  Reports of Medical History dated in September 1987, February 1993, and December 1998 prepared and signed by the Veteran, reflect he marked "no" next to swollen or painful joints, arthritis, rheumatism, or bursitis, and contained no notation of complaints of fatigue.  On his February 1993 report, he noted he has fingers felt as though they are locking up when he handled small objects like a screw driver, but otherwise, he had no other health problems.  The corresponding Reports of Medical Examination marked the Veteran's extremities, spine, and other musculoskeletal features were normal.  An undated Report of Medical History noted he had painful or trick shoulder or elbow, and noted chronic left shoulder pain for 1-4 years, 2-3 episodes every 2-3 months.  

Post-service VA treatment records from February 2008-March 2009 noted that the Veteran had a diagnosis of arthralgia.  A February 2008 record noted the Veteran reported his arthralgia improved with changing jobs and a September 2008 record stated the Veteran complained of ongoing back pains and fingers locking.  A January 2009 record noted the Veteran complained of continued locking of the left wrists and shoulder pains.  A March 2009 record stated the Veteran had ongoing wrist pain, noted as arthritis.  

A March 2010 VA mental health treatment record noted the Veteran complained of fatigue.   

In May 2010, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's case file.  Pertaining to his claim of fibromyalgia, the Veteran reported it began in 1992 and he was told he had fibromyalgia.  He never saw a rheumatologist.  He denied knowledge of symptoms of fibromyalgia, but was advised to claim this since he was in Iraq.  Upon examination, the examiner found no tender points.  The examiner opined that there was no fibromyalgia present at the time of the examination and found no documentation to support previous diagnosis of fibromyalgia. 

Pertaining to his claim of chronic fatigue syndrome, the Veteran reported it began in 1999.  He further reported he was told by a physician at the VA that he had chronic fatigue syndrome, but he was unsure of the symptoms.  He was currently not receiving treatment.  The examiner opined there was no evidence of claimed chronic fatigue disability at the present time.  

The Veteran was afforded another VA examination in December 2014.  The examiner reviewed the Veteran's case file and conducted an in-person examination.  For the Veteran's claim of fibromyalgia, he reported he was told he had fibromyalgia many years ago and stated he gets pain in his back, neck, and shoulders.  He also gets cramping in his hands and sometimes his feet.  His was currently taking pain medication and received an injection in his thumb before that helped.  The examiner found the Veteran does not have or has ever been diagnosed with fibromyalgia.  The examiner further noted the Veteran does not have any findings, signs or symptoms attributable to fibromyalgia.  

For the Veteran's claim of chronic fatigue syndrome, the Veteran reported he was told he had chronic fatigue syndrome 5-8 years ago and stated he felt tired and burned out.  The examiner found the Veteran does not have or has ever been diagnosed with chronic fatigue syndrome.  The examiner further noted the Veteran does not have now or has had findings, signs, and symptoms attributable to chronic fatigue syndrome.  

The examiner opined that the conditions claimed were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that there was insufficient objective evidence perceptible to this examiner, and insufficient other non-medical indicators, to support a clinical diagnosis of chronic fatigue and arthralgia.  The examiner further opined that the Veteran did not have any conditions considered as undiagnosed illness related to his service in Southwest Asia.  She explained that the Veteran's records were silent for a diagnosis of chronic fatigue syndrome or fibromyalgia, he has service connection for posttraumatic stress disorder with insomnia that resulted in his inability to sleep throughout the night, and the Veteran acknowledged his fatigue was related to his insomnia.  The Veteran also had multiple joint pains due to arthritis in his neck and back; he also had chronic pain in his right thumb that has resolved after he received a steroid injection.  The Veteran was previously evaluated by orthopedics for his hand pain caused by arthritis and x-rays were negative for arthritis.  

After a full review of the evidence, the Board finds that the claims must be denied.  The evidence of record does not indicate that the Veteran suffers from any other signs and symptoms to accompany fibromyalgia or chronic fatigue syndrome.  While there are records of back pain, wrist pain, and neck pain, such symptoms were associated with diagnoses (i.e. arthritis).  Although treatment records noted the Veteran complained of shoulder pain, an October 2002 treatment record noted the Veteran's shoulder pain was secondary to a previous military injury.  As such, the Veteran does not have a qualifying chronic disability within the meaning of 38 C.F.R. § 3.317(a) for presumptive service connection.

In addition, there is no clinical evidence of record that the Veteran's claimed chronic fibromyalgia or chronic fatigue syndrome is otherwise related to active duty service on a direct basis.  The Veteran's service treatment records are negative for any diagnosis, complaints, or treatment of fibromyalgia or chronic fatigue syndrome.  The May 2010 VA examiner found the Veteran did not suffer from fibromyalgia and chronic fatigue syndrome.  The December 2014 examiner opined that the conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness, explaining that there was insufficient objective evidence perceptible to this examiner, and insufficient other non-medical indicators, to support a clinical diagnosis of chronic fatigue and arthralgia.  The examiner further opined that the Veteran did not have any conditions considered as undiagnosed illness related to his service in Southwest Asia.  Although the Veteran was diagnosed with arthralgia from February 2008-March 2009, there was no indication that arthralgia was associated with fibromyalgia or an undiagnosed illness.  

The Board finds the most probative evidence as to whether Veteran's claimed chronic fibromyalgia or chronic fatigue syndrome is related to active duty service to be the VA examinations and opinions.  The examination reports included a review of the record and the examiners conducted thorough examinations and interviews of the Veteran, and provided a complete rationale for their opinions.  The VA examiner's opinions were clearly based upon a comprehensive and factually accurate review of the record evidence from all sources, to include the Veteran's post-service medical records.  As discussed above, the criteria for presumptive service connection have not been met; and the medical opinions addressing direct service connection states that the Veteran does not suffer from fibromyalgia or chronic fatigue syndrome. 

Further, while the Veteran believes that he has fibromyalgia and chronic fatigue syndrome that is related to his active service, and lay persons are competent to provide opinions on some medical issues, the issue of whether he has a current medical diagnosis of fibromyalgia or chronic fatigue syndrome that is related to his active service falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

For all the reasons discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for fibromyalgia and chronic fatigue syndrome, to include as due to an undiagnosed illness, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.





ORDER

Entitlement to service connection for fibromyalgia, to include as associated with exposure to Gulf War environmental hazards, is denied.  

Entitlement to service connection for chronic fatigue syndrome, to include as associated with exposure to Gulf War environmental hazards, is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


